[Cite as Williams v. Unknown, 2011-Ohio-4155.]



                                     Court of Claims of Ohio
                                                                      The Ohio Judicial Center
                                                              65 South Front Street, Third Floor
                                                                         Columbus, OH 43215
                                                               614.387.9800 or 1.800.824.8263
                                                                          www.cco.state.oh.us




DERRICK WILLIAMS

        Plaintiff

        v.

Case No. 2011-03821-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSALUNKNOWN


         {¶1} On March 15, 2011, this court issued a Return of Complaint Form/Direction
to Complete Form requiring plaintiff to file a corrected complaint naming an appropriate
defendant. Plaintiff has failed to comply with the court order. Therefore, plaintiff’s
action is DISMISSED, without prejudice, pursuant to Civ.R. 41. The court shall absorb
the costs of this case.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

cc:
Derrick Williams, #521-685
5701 Burnett Road
Leavittsburg, Ohio 44430

DRB/laa
Filed 5/24/11
Sent to S.C. reporter 8/19/11